 

W&S Draft – October 5, 2017

 

COMMAND SECURITY CORPORATION

AMENDED AND RESTATED 2009 OMNIBUS EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Command Security Corporation, a New York corporation (the “Company”), pursuant
its Amended and Restated 2009 Omnibus Equity Incentive Plan (as amended from
time to time, the “Plan”), hereby grants to the participant (the “Participant”)
identified in this Restricted Stock Unit Award Agreement (this “Agreement”) an
award (the “Award”) consisting of that number of restricted stock units (“RSUs”)
identified below. This Award is subject to the terms and conditions of the Plan,
which are incorporated herein by reference. Capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Plan. In the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall govern. This Award is a Restricted Stock Unit as defined in the Plan.

 

Participant:       Grant Date:       Vesting Commencement Date:       RSUs:    
  Vesting Schedule: Subject to Sections 2 and 5 of this Agreement, the RSUs will
vest over thirty six (36) months in equal monthly installments on the Vesting
Commencement Date and on the first day of each of the thirty five (35)
subsequent months.

 

This Award is subject to the following provisions:

 

Section 1. Acceptance and Acknowledgements. To be eligible to receive this
Award, the Participant must execute, by signature or electronic means, this
Agreement within ninety (90) days after the Grant Date. If the Participant fails
to deliver the signed copy of this Agreement within such ninety (90) day period,
the Award shall be automatically forfeited without consideration. The
Participant acknowledges receipt of this Agreement, the Plan and the prospectus
for the Plan, and understands and agrees to the terms set forth in this
Agreement and the Plan. By signing (electronically or otherwise) this Agreement,
the Participant accepts the Award and agrees to be bound by the terms and
conditions of this Agreement, the Plan and any other conditions established by
the Company in connection with Awards issued under the Plan, and the Participant
further acknowledges and agrees that this Award does not confer any legal or
equitable right (other than those rights constituting the Award itself) against
the Company or its Affiliates directly or indirectly, or give rise to any cause
of action at law or in equity against the Company or its Affiliates. By signing
(electronically or otherwise) this Agreement, the Participant further consents
to receive any documents related to participation in the Plan and the Award by
electronic delivery and to participate in the Plan through an online or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

Section 2. Vesting Criteria. This Award shall vest over thirty-six (36) months
in equal monthly installments on the Vesting Commencement Date and on the first
day of each of the thirty five (35) subsequent months, subject to the
Participant’s continuous service with the Company or its Affiliate through the
applicable vesting date, except as otherwise provided in the Agreement.

 



 

 

 

Section 3. Distribution of Shares upon Vesting; Withholding Taxes. On the
earlier to occur of (i) the date of the consummation of a Change in Control and
(ii) the date that is six (6) months following the date of the Participant’s
termination of service with the Company for any reason, the Company will deliver
either (A) a number of Common Shares to the Participant equal to the number of
RSUs that have vested in accordance with Section 2, or (B) at the Company’s
election, an amount in cash (or a combination of cash and Common Shares) having
a value equal to the value of the RSUs that have vested in accordance with
Section 2. The Participant shall remain personally responsible for the payment
of all taxes related to the distribution of Common Shares, cash or combination
of cash and Common Shares.

 

Section 4. Dividend Distributions. Subject to the restrictions, limitations and
conditions described in the Plan, dividend equivalents payable on the RSUs will
be accrued on the Participant’s behalf at the time that cash dividends are
otherwise paid to owners of Common Shares. Accrued dividend equivalent balances
will be subject to the same restrictions and vesting schedule applicable to the
RSUs and will be paid to the Participant with the distribution of the Common
Shares (or cash or combination of cash and Common Shares, as applicable) in
accordance with Section 2.

 

Section 5. Provisions upon Termination of Service. In accordance with Section
9(c) of the Plan, all unvested RSUs shall terminate and be forfeited upon the
Participant’s termination of service with the Company for any reason.

 

Section 6. Tax Acknowledgements. The Participant acknowledges that there may be
adverse tax consequences upon the vesting, delivery or settlement of the Award,
whether in Common Shares, cash or a combination of cash and Common Shares, or
disposition of any Common Shares acquired in respect of vested RSUs, and that
the Participant has been advised to consult a tax advisor prior to such vesting,
settlement or disposition. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or his or her acquisition of Common
Shares, cash or a combination of cash and Common Shares or the sale of any
Common Shares acquired in respect of vested RSUs.

 

Section 7. Adjustments. The number of RSUs subject to this Award may be adjusted
in any manner as contemplated by Section 12 of the Plan.

 

Section 8. Miscellaneous.

 

8.1 Amendments. This Award of RSUs is documented by the records of the Committee
or its delegate which shall be the final determinant of the number of Common
Shares granted and the conditions of this Agreement. The Committee may amend or
modify this Award in any manner to the extent that the Committee would have had
the authority under the Plan initially to grant such Award, provided that no
such amendment or modification shall materially diminish the Participant’s
rights under this Agreement without his or her consent. Except as in accordance
with the two immediately preceding sentences and Section 8.2, this Agreement may
be amended, modified or supplemented only by an instrument in writing signed by
both parties hereto.

 

8.2 Discretionary Nature of Plan. By accepting this Award, the Participant
agrees that the granting of the Award is at the discretion of the Committee and
that acceptance of this Award is no guarantee that future Awards will be granted
under the Plan or any other equity incentive plan maintained from time to time
by the Company. Notwithstanding anything in this Agreement or the Plan to the
contrary, this Award may be amended by the Company without the Participant’s
consent, including, but not limited to, modifications to any of the rights
granted to the Participant under this Agreement, at such time and in such manner
as the Company may consider necessary or desirable to reflect changes in law.
The Participant understands that the Company may amend, resubmit, alter, change,
suspend, cancel, or discontinue the Plan at any time.

 



 

 

 

8.3 Entire Agreement. The Participant acknowledges that as of the Grant Date,
this Agreement and the Plan set forth the entire understanding between the
Participant and the Company regarding the acquisition of the RSUs and the
underlying Common Shares and supersede all prior oral and written agreements on
that subject. Notwithstanding the foregoing, to the extent that the Participant
has signed any restrictive covenant agreements with the Company or any of its
Affiliates (including, but not limited to, any confidentiality, intellectual
property rights assignment, non-competition, non-solicitation and
non-disparagement agreements), such restrictive covenant agreements shall remain
in full force and effect.

 

8.4. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 

8.5 Compliance with Section 409A of the Code. This Agreement is intended to
comply with or be exempt from Section 409A of the Code and shall be construed
and interpreted in a manner that is consistent with the requirements for
avoiding additional taxes or penalties under Section 409A of the Code.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A of the Code.
Notwithstanding any provision of this Agreement or the Plan to the contrary, to
the extent that the Committee determines that any portion of the Award granted
hereunder is subject to Section 409A of the Code and fails to comply with the
requirements thereof, the Committee reserves the right to amend, restructure,
terminate or replace such portion of the Award in order to cause it to either
not be subject to Section 409A of the Code or to comply with the applicable
provisions of such section.

 

8.6 No Impact on other Benefits. The value of the Award is not part of the
Participant’s normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

 

8.7 Governing Law. This Agreement shall be construed in accordance with and
governed by the internal laws of the State of New York applicable to agreements
made and to be performed entirely within such State, without regard to any
conflict of law rule or principle that would give effect to the laws of another
jurisdiction.

 

8.8 Interpretation. The Participant accepts this Award subject to all the terms
and provisions of the Plan and this Agreement. The undersigned Participant
hereby accepts as binding, conclusive and final all decisions or interpretations
of the Committee upon any questions arising under the Plan and this Agreement.

 

8.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.

 

* * * *

 



 

 

 

The undersigned hereby acknowledges, accepts and agrees to all terms and
provisions of the foregoing Agreement and the Plan. THE GRANT OF THIS AWARD IS
SUBJECT TO THE TERMS AND CONDITIONS OF THE COMPANY’S AMENDED AND RESTATED 2009
OMNIBUS EQUITY INCENTIVE PLAN.

 

A signed copy of this Agreement must be returned to the Company (including
through electronic means, as may be directed by the Company) within ninety (90)
days following the Grant Date. If the Participant fails to deliver the signed
copy of this Agreement within such ninety (90) day period, the Award shall be
automatically forfeited without consideration, and this Agreement shall be null,
void and of no further force or effect.

 

      PARTICIPANT             DATE                         COMMAND SECURITY
CORPORATION         BY:     NAME:     TITLE:           DATE  

 



 

 

 

